UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6527


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALRECKA EUGENE MCDOUGALD,     a/k/a   Alricka   McDougald,   a/k/a
Alrecka McDougald,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:07-cr-00110-TDS-1; 1:10-cv-00466-
TDS-WWD)


Submitted:   July 28, 2011                 Decided:    August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alrecka Eugene McDougald, Appellant Pro Se.        Michael A.
DeFranco, Angela Hewlett Miller, Terri-Lei O’Malley, Assistant
United   States Attorneys,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alrecka Eugene McDougald seeks to appeal the district

court’s     order    accepting    the    recommendation            of    the   magistrate

judge and dismissing as untimely his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The    order    is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)       (2006).              A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this       standard       by      demonstrating           that

reasonable       jurists     would      find    that     the        district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief      on   procedural        grounds,        the       prisoner       must

demonstrate      both    that    the    dispositive          procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently       reviewed       the    record       and    conclude      that

McDougald has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with     oral    argument     because       the       facts       and    legal



                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3